Citation Nr: 0207742	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-28 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right sacro-iliac 
strain.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected hydronephrosis, right, minimal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable evaluation for hydronephrosis.  The veteran 
timely disagreed with that determination, and, after he was 
provided with a statement of the case (SOC) in August 1995, 
he submitted a timely substantive appeal.  He requested a 
hearing before a member of the Board, and that hearing was 
conducted by the undersigned Board Member, sitting at 
Buffalo, New York, in May 1999.

At the May 1999 Travel Board hearing, the veteran argued that 
he was entitled to service connection for a back disorder, 
despite previous denials of that claim, and that claim was 
referred to the RO in an August 1999 remand by the Board.  
Further development of the evidence regarding the increased 
rating issue was requested.

In a January 2002 rating decision, with notice provided to 
the veteran in February 2002, the RO reopened a claim of 
entitlement to service connection for a back disorder 
characterized as right sacro-iliac strain and denied the 
claim.  The veteran disagreed with that denial and, after a 
SOC was issued in March 2002, submitted a timely substantive 
appeal in March 2002.  

As noted, following referral of the claim of entitlement to 
service connection for a back disorder, the RO adjudicated 
that claim, and characterized the back disorder as right 
sacro-iliac strain.  That issue, as noted above, is before 
the Board on appeal.  However, it appears, from the veteran's 
March 2002 substantive appeal and from a statement received 
by the Board in May 2002, that the veteran wishes to seek 
service connection for arthritis of the spine and for an 
injury to the left side of the back which is manifested by a 
lump.  These additional claims for service connection for a 
back disorder are REFERRED to the RO for further action.


FINDINGS OF FACT

1.  The evidence necessary for an equitable disposition of 
the appeal has been obtained, and all duties to assist or 
notify the veteran have been met.

2.  In a December 1947 rating decision, a VA RO denied 
service connection for right sacro-iliac strain with 
deformity;  the veteran was duly notified of the decision 
later that month, but did not file a timely notice of 
disagreement to appeal the decision.

3.  In decisions dated in August and September 1977, the 
denial of service connection for right sacro-iliac strain 
(characterized as a back condition) was continued as the 
veteran had not submitted new and material evidence to reopen 
the claim; the veteran was notified of the denials and did 
not appeal the decisions.

4.  The evidence associated with the claims folder subsequent 
to the September 1977 decision, which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for right sacro-iliac strain.

5.  The veteran's right sacro-iliac strain with deformity 
pre-existed military service.

6.  There is no medical evidence that the right sacro-iliac 
strain which existed prior to service was aggravated in 
service or by any incident thereof or that any other right 
sacro-iliac disorder was incurred in service or is due to any 
incident thereof; the veteran reports no current subjective 
complaints of a right sacroiliac disorder.

7.  The medical evidence establishes that the veteran does 
not currently have any manifestations or residuals of 
hydronephrosis.


CONCLUSIONS OF LAW

1.  The September 1977 rating decision denying reopening of a 
claim for service connection for right sacro-iliac strain 
with deformity (characterized as a back condition) is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the RO's September 
1977 rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for right sacro-iliac strain have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).

3.  A right sacro-iliac disorder pre-existed service and was 
not aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 20, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  The schedular criteria for a compensable evaluation for 
hydronephrosis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(a); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 
7509 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 20, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a right back disorder, characterized by the RO 
as right sacro-iliac strain.  He also contends that he is 
entitled to a compensable evaluation for service-connected 
hydronephrosis.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) 
(citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)) was enacted.  This new law redefines the obligations 
of VA with respect to notice and duty to assist.  Regulations 
implementing the VCAA have been published.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is applicable to this case, which remained pending and 
was not finalized by the time of enactment of the VCAA.  The 
implementing regulations to the VCAA are also applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issues presently under consideration, although initial 
adjudication of the increased rating claim was conducted 
without the guidance of the provisions enacted thereafter.  

The veteran was advised of the types of evidence which might 
substantiate his claim in the Board remand issued in August 
1999 and by letters from the RO to the veteran in September 
1999 and January 2000.  The veteran has not identified any 
additional evidence or information that might be relevant to 
his claim for service connection for a right sacro-iliac 
injury; in fact, he now contends that he meant to seek 
service connection for an injury to the left side of the 
back, not the right side of the back.  Under these 
circumstances, it would be fruitless to further develop the 
claim.  

As to the veteran's claim for an increased evaluation for 
hydronephrosis, the veteran has been afforded VA examination, 
in October 2000, and has been notified of the applicable 
criteria, including by the Board's August 1999 Remand, and by 
a January 2002 supplemental statement of the case (SSOC).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the VA Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  VA 
made reasonable, and in fact, numerous efforts to assist the 
veteran by obtaining the portion of the evidence identified 
by the veteran as necessary to substantiate his claim from 
government sources.  In particular, the RO made requests for 
service and Surgeon General's Office (SGO) records. 

The veteran has presented numerous written contentions for 
the record, and his representative has submitted argument on 
his behalf as well.  There is sufficient evidence of record 
with which the Board may make an informed decision.  In 
short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  

1.  New and material evidence to reopen the claim for service 
connection for right sacro-iliac sprain

The report of induction examination conducted in January 
1944, in block 41, for "musculoskeletal defects," includes 
the notation "[c]hronic sacro-iliac right side.  Slight 
deformity."  At block 66, "[o]ther defects diseases, and/or 
remarks," the report reflects "[n]o [s]acro-iliac 
demonstrated."  The veteran complained of back pain, and was 
hospitalized in November 1945.  The final assigned diagnosis 
was hydronephrosis; no sacroiliac injury or back disorder was 
noted, diagnosed, or treated.  The veteran was discharged to 
return to duty in late November 1955.  The veteran's January 
1946 separation examination discloses no abnormality, except 
for notation of the November 1945 hospitalization and the 
diagnosis of hydronephrosis at that time.

By a December 1947 rating decision, the RO determined that 
the veteran's sacroiliac sprain, right, with deformity, was a 
developmental abnormality, not service incurred or 
aggravated.  The veteran was notified thereof and provided 
his appeal rights by letter dated later that month.  He did 
not file an appeal.  The claims file reflects that the 
veteran thereafter sought on several occasions to reopen a 
claim of entitlement to service connection for a back 
disorder, but the requests were denied, including in August 
1977, September 1977, and April 1978.  Following the August 
and September 1977 rating decisions, the veteran was notified 
of the denials and provided his appellate rights.  He did not 
file an appeal following either decision.  In April 1978, the 
RO notified the veteran that to reopen his claim, he must 
submit new and material evidence.

Post-service VA clinical records dated in November 1976 
disclose repair of an incisional hernia.  In 1977, the 
veteran was treated for diverticulosis of the colon and 
chronic sinusitis; a November 1977 VA hospitalization 
discharge summary reflects that radiologic examination of the 
cervical spine revealed degenerative disease at C6 and C7, 
with degenerative disc disease and reactive hyperostosis.  In 
1978, the veteran was treated for lumbar arthritis, 
hemorrhoids, and cryptitis.  Radiologic examination of the 
spine conducted in July 1978 disclosed lumbar scoliosis to 
the left, with accentuation of the spinal curvature toward 
the left with moderate elevation of the right side of the 
pelvis.  The examiner assigned a diagnosis of lumbar 
arthritis and noted that the veteran had arthritis of the 
back with scoliosis of the spine.  

On VA examination conducted for pension purposes in August 
1978, the veteran complained of back "difficulty" "for a 
number of years."  There was definite weakness of the 
peroneal muscles and marked limitation of motion of the 
spine.  Radiologic examination disclosed degenerative disc 
disease and spondylolysis, with a periarticular defect in the 
posterior neural arch on the right side of L5, without 
spondylolisthesis. 

The veteran submitted a statement regarding his back pain in 
December 1976, in which he indicated that he had been told 
that prostate surgery would decrease his back pain, but 
prostate surgery did not relieve the back pain.  In a March 
1977 statement, the veteran noted that the VA hospital had 
diagnosed arthritis of the back, but the veteran felt that 
the back pain and arthritis were due to an injury to his back 
during service.  In both statements, the veteran stated he 
had a growth or lumps on his back below his right kidney.  

During his testimony at a May 1999 hearing before a member of 
the Board, the veteran discussed contentions that he was 
entitled to service connection for a right sacro-iliac 
strain.  By a remand issued in August 1999, the RO was 
directed to address the veteran's request to reopen his claim 
for service connection for right sacro-iliac strain, and to 
determine whether the veteran had submitted new and material 
evidence.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The VCAA specifies, with respect to disallowed claims, that 
the duty to assist "shall not" be construed to require 
reopening of a claim that has been disallowed except when new 
and material evidence has been presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A.  
Additionally, the Board notes that amended regulations 
implementing the VCAA have been promulgated, and that the 
amended regulations include a change in the definition of new 
and material evidence.  The amended regulation is not 
effective in this case, since the amended 


regulation is applicable only to requests to reopen a claim 
which are submitted on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).  The veteran's claim was 
submitted prior to August 29, 2001.

By a rating decision issued in January 2002, and communicated 
to the veteran the following month, the RO determined that 
the veteran had submitted new and material evidence, 
including a medical opinion dated in February 2000 that 
addressed whether the veteran had any residuals of service-
connected hydronephrosis that affected his back.  The RO 
reopened the claim.  The Board agrees that this evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  The Board agrees that 
the veteran has submitted new and material evidence since the 
last final denial, in September 1977, of the request to 
reopen the claim for a right sacro-iliac sprain, and agrees 
with the determination that the claim should be reopened.

Once a determination is made that new and material evidence 
has been submitted, the claim must be reopened, and the duty 
to assist must be satisfied, even if, as in this case, the 
new and material evidence appears to be unfavorable to the 
veteran (since the reviewer concluded that it was not at 
least as likely as not that the veteran's service-connected 
hydronephrosis had not caused any residuals which affected 
the veteran's back).  During the lengthy pendency of this 
claim, the veteran has been afforded numerous opportunities 
to submit or identify relevant evidence. As noted above in 
the discussion of the VCAA, the duty to assist has been 
thoroughly and completely fulfilled, and review of the claim 
on the merits may proceed.  The RO considered the claim on 
the merits and the Board finds no prejudice to the veteran in 
the Board also doing so.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Having concluded that the RO met the duty to assist 
the veteran, the Board must now review this decision on the 
merits.



The veteran testified that he believed he incurred a back 
disorder in service because he had back pain when he returned 
from service and was not able to do a job which involved any 
lifting.  He testified that lumbar arthritis was eventually 
diagnosed.  The veteran testified that he had a "hairline 
crack" in his back when he was hospitalized in service.  

However, as discussed above, the service medical records 
associated with the claims file fail to disclose any 
diagnosis or treatment of a back disorder in service, other 
than the notation of right sacro-iliac deformity on 
induction.  Following remand, the RO again requested the 
veteran's service medical records, to determine if any 
records not previously obtained might be available, and 
requested SGO records.  The National Personnel Records Center 
requested information as to the veteran's Company, Battalion, 
and Regiment at the time of the claimed injury.  The veteran 
supplied this information, by a letter dated in January 2000, 
indicating that he had provided this information previously 
and that he was treated at the 115th Evac(uation) Hospital.  
Based on this information, the RO determined that records of 
the veteran's treatment at the 115th Evacuation Hospital were 
already of record.  

The entries on the veteran's service induction examination 
establish that a right sacro-iliac deformity was present, and 
constitute clear and unmistakable evidence of pre-service 
existence of a right sacro-iliac disorder so as to rebut the 
presumption of soundness.  Having found that a right sacro-
iliac disorder preexisted service, the next question to be 
addressed is whether this preexisting disorder was aggravated 
by the veteran's military service.  In this regard, the Board 
must look to the evidence to determine if there was an 
increase in severity during service.  38 C.F.R. § 3.306. 

In this regard, the Board finds that, although the veteran 
testified that he had back pain in service, and sustained a 
hairline fracture of the back, the service medical records 
clearly reflect that the veteran's "back pain" was diagnosed 
as being due to a genitourinary system disorder.  The service 
medical records are of greater weight than the veteran's 
testimony to establish whether the veteran was treated for a 
right sacro-iliac disorder in service.  Although the evidence 
establishes that the veteran 


did complain of back pain in service, the medical evidence 
establishes that the complaints of back pain were not 
attributed to the pre-existing right sacro-iliac disorder or 
any other sacro-iliac disorder.  Thus, the service medical 
records weigh against a finding that the pre-existing 
disorder was aggravated in service.

Although the veteran has testified that he had back pain 
continuously and chronically after service, he did not 
include back pain as disability for which he was seeking 
service connection when he submitted claims for service 
connection in March 1946.  When the RO advised the veteran, 
by a December 1947 letter, that a back condition described in 
the service medical records was not service connected, the 
veteran did not disagree with or appeal from that 
determination.  

There is no medical or other post-service evidence prior to 
1976 that the veteran had a right sacro-iliac disorder.  In 
determining whether there was an increase in severity of a 
pre-existing disorder during service, the Board must look to 
all the evidence of record pertaining to the manifestations 
of the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case, the 
absence of any record of treatment or diagnosis of a right 
sacro-iliac disorder until more than 20 years had elapsed 
after the veteran's service weighs against a finding that the 
preservice right sacro-iliac disorder was aggravated in 
service or that any other right sacro-iliac disorder was 
incurred in service or is in any way related thereto.  

While the veteran's own statements are competent to establish 
what symptoms the veteran had after service, those statements 
are not competent to establish that the symptoms experienced 
were medically attributable to the disorder for which the 
veteran is claiming service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The February 2001 VA medical opinion that the veteran has no 
residuals of service-connected hydronephrosis which affect 
the back also weighs against a finding that any right sacro-
iliac disorder was incurred or aggravated in service.  
Finally, the 


veteran himself, in a May 2002 letter to the Board states, "I 
have had several exams by VA doctors -All they want to talk 
about is right hydronephrosis . . . They do not talk about my 
left side where it always hurts."  The Board finds that the 
veteran himself has indicated that he does not currently have 
a right sacro-iliac disorder.  This evidence from the veteran 
weighs heavily against a finding that a right sacro-iliac 
disorder was incurred or aggravated in service.

After considering the service medical records, the post-
service evidence, and the veteran's own statements, the Board 
finds that the evidence establishes that the veteran had a 
right sacro-iliac disorder prior to service.  Moreover, the 
in-service evidence establishes that the right sacro-iliac 
disorder was not aggravated during service, and that the 
post-service clinical records are devoid of any evidence of 
incurrence or aggravation of any right sacro-iliac disorder, 
so that the post-service evidence as well weighs against the 
claim that a right sacro-iliac disorder was incurred or 
aggravated in service.  

Thus, the preponderance of the evidence is against a 
determination that the veteran incurred or aggravated a right 
sacro-iliac disorder in service.  There is no specific 
medical opinion that the veteran does not currently have a 
right sacro-iliac disorder which was incurred or aggravated 
in service.  However, in view of the veteran's own statement 
that it is his left back that hurts, not his right back, it 
would be fruitless to further develop this claim. 

In summary, there is clear and unmistakable evidence that a 
right sacro-iliac disorder preexisted service, and the clear 
preponderance of the evidence is against a finding that there 
was any permanent increase in the severity of the underlying 
sacroiliac disorder in service.  Further, no other right 
sacro-iliac disorder si shown to be of service onset or 
related thereto.  Therefore, the claim for service connection 
for a right sacro-iliac disorder must be denied.  




2. Claim for increased evaluation for hydronephrosis

The veteran's service medical records reflect that he was 
treated for hydronephrosis, right, minimal, secondary to 
construction of the ureteropelvic junction.  A December 1947 
rating decision granted service connection, and a 
noncompensable evaluation was assigned.  That evaluation 
remained in effect, unchanged, when the veteran submitted the 
September 1994 claim which is the subject of this appeal.  

VA clinical records from July 1994 to January 1995 disclosed 
no evidence of complaints or treatment of hydronephrosis or 
any urinary system disorder, and the RO, in a May 1995 rating 
decision, continued the noncompensable evaluation.  The 
veteran disagreed with the evaluation, and, after a SOC was 
issued, submitted a timely substantive appeal in September 
1995.  

On VA examination conducted in November 1995, the veteran 
related that he was hit in the back with a metal object 
during service, and had blood in the urine at that time.  
Hydronephrosis was diagnosed, and he was placed on 
restrictions which precluded heavy lifting.  An enlarged 
prostate was removed in about 1974.  He reported that he 
underwent a transurethral prostatectomy for cancer of the 
prostate in 1995.  His subjective complaints were nocturnal 
urination frequency of four to five times per night, plus 
impotence.  He reported that he had undergone several 
intravenous pyelogram (IVP) examinations of the kidneys and 
was always told that "something was twisted."  There was no 
history of renal calculi.  

The veteran did not use a catheter for drainage.  There was 
no evidence or history of renal colic.  There was no reported 
history of treatment for kidney or bladder infection.  An IVP 
performed in November 1995 disclosed a prompt and equal 
nephrogram effect, the pelvocalyceal systems and ureters were 
normal bilaterally and there were trabeculations of the 
bladder and deformity of the base of the bladder consistent 
with previous prostate surgery.  There was a large post-void 
residual.  Laboratory examination of the blood in May 1995 
disclosed a creatinine 


of 1.3 (normal not stated) and there was a BUN (blood urea 
nitrogen) of 17 (normal not stated).  The physician concluded 
that, based on those findings, he could not confirm the 
previous diagnosis of hydronephrosis of the right kidney with 
obstruction of the ureteropelvic junction.

At a Board hearing conducted in May 1999, the veteran 
testified that he had undergone treatment for his service-
connected hydronephrosis in 1997.  By a remand issued in 
August 1999, the Board directed that the RO attempt to obtain 
those records.  The additional records, however, failed to 
disclose treatment for service-connected hydronephrosis.

On examination conducted in October 2000, the veteran 
reported that he urinated two or three times each day and two 
or three times each night, with occasional hesitancy.  The 
veteran reported intermittent bladder infections.  Ultrasound 
examination of the kidneys disclosed no evidence of 
hydronephrosis, and the kidneys were unremarkable 
bilaterally.  The physician concluded that there was no 
evidence of hydronephrosis.  

In a February 2001 addendum to that report, the physician 
stated that there was no evidence of hydronephrosis or 
abnormal renal mass.  The physician also indicated that there 
was no evidence of colic attacks, infection, kidney function 
impairment, and that there was no need for catheter drainage.  
The physician also opined that there were no chronic 
residuals of right hydronephrosis and no residuals of right 
hydronephrosis affecting the back.  The examiner opined that 
the veteran might have passed a kidney stone in 1945, which 
would have caused a transient, but not permanent, 
hydronephrosis to be shown on a pyelogram conducted at that 
time.  

The November 1995 and October 2000 VA examinations and the 
February 2001 addendum clearly reflect that the veteran does 
not have a current right hydronephrosis and has no residual 
disability due to hydronephrosis diagnosed in service.  Where 
service connection has been in effect and a disability 
evaluation assigned for more than 20 years, such evaluation 
cannot be reduced, absent a 


showing of fraud, which is not a factor in this case.  38 
C.F.R. § 3.951.  However, as the evaluation currently 
assigned is a noncompensable evaluation, the protection 
afforded to ratings in effect for 20 years or more does not 
entitle the veteran to a compensable evaluation.  

The veteran's service-connected right hydronephrosis 
disability is currently evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2001), the criteria for evaluation of 
hydronephrosis.  Diagnostic Code 7509 provides that a 10 
percent evaluation is warranted for hydronephrosis 
characterized by only an occasional attack of colic, not 
infected and not requiring catheter drainage; and a 30 
percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the medical evidence establishes that the 
veteran does not have current right hydronephrosis and has no 
residuals of hydronephrosis historically diagnosed.  In the 
absence of current findings or residuals, there is no 
evidence to warrant a compensable evaluation.  The only 
evidence which favors the veteran's claim for a compensable 
evaluation for hydronephrosis are statements provided by the 
veteran.  The veteran's lay statements, while competent to 
establish the veteran's symptomatology, are not competent to 
establish that the veteran's symptomatology is medically 
attributable to service-connected hydronephrosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
medical evidence overwhelmingly establishes that the 
veteran's current symptoms are not attributable to service-
connected right hydronephrosis.

As the evidence, other than the veteran's own statements, is 
against entitlement to an increased evaluation, the 
provisions regarding determinations in the veteran's favor 
where reasonable doubt arises are not applicable.  See 
38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for right sacro-iliac strain, 
and the appeal is allowed to this extent.

The reopened claim for service connection for right sacro-
iliac strain is denied.

An increased (compensable) evaluation for right 
hydronephrosis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

